DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and Abstract filed on July 22, 2022 is acknowledged. 
2.2.	Abstract filed on July 22, 2022 is acknowledged and accepted.
2.3.	Claims 1-9 are active. Claims 1-9 have been amended for clarity. However, amendment  to claims did not resolve all issues with respect language of Claims 1-9 as explained in preceding Office action and also create New issues ( see below). 
2.4.	Consequently,  instant Action is made Final.

        Claim Objections
3.   Claims 1-9 are objected to because of the following informalities.
3.1.	The claim 1 contains unconventional use of term " with"  makes the claims confusing and unclear ( see Claim 1) ".. adding a modifier with 0.5-10 parts by weight to the solvent mixture". Applicant was advised use phrase, for example,  " in the amounts of from 0.5 to 10 parts by weight " for any recited amounts in the claims. 
3.2.	Amended Claim 1 recites" the modifier including at least one of
o-xylylenediamine[[,]];  m-xylylenediamine, alpha[[,]]; alpha'-diamino-p-xylene[[,]]; 2, 3, 5, 6-Tetrachloro-p-xylene-alpha,alpha'-diamine[[,]];  and 1, 3, 5, 7-Tetraazatricyclodecane". It is unclear why term  " alpha" used after  m-xylyldiamine  (both amine groups attached to benzene ring in meta configuration). It is also unclear why  term  alpha'  used  without  term  alpha for  diamino-p-xylene " note that because diamino stands for two amino-groups, than both alpha and alpha' should be used together. In addition, note that no extra spacing is needed for numerical portion of  2,3,5,6-Tetrachloro-p-xylene-alpha, alpha'- diamine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1.	Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because phrase " adding diaminodiphenylmethane with 0.5-5 parts by weight, phthalic acid anhydride 
4.2.	Amended Claim  8 recites: " The method of preparing self-adhesive polyester elastomer composite membrane [[in]]of claim 1, wherein the second mixture dried in environment [[with]] is a temperature is 105°C. Phrase " environment is a temperature is 105 C " is unclear and therefore, indefinite.  Environment is a temperature?  According to Applicant's Specification ( see PG PUB US 2021/0371607) term environment used by Applicant's in several paragraphs: [0003] – social environment;  environmental pollution; [0007]- environment with a temperature between 95° C. and 115° C; [0054] - environment with a rotation speed of 5 rpm..
	Therefore, multiple meaning of term " environment" renders scope of Claim 1 and 8 indefinite. 
4.3.	In addition, it is unclear what is the result of " injection lamination process" -laminating with what? Note that laminating process  necessarily ( inherently)  involves more than one material. 
5.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the other components of the composite membrane.
The term "composite" implies an assembly of generally different and distinct parts or elements, and the making of a "composite" material  requires the provision (and subsequent combination) of these at least two distinct parts or elements. Similarly, the term "laminating" requires at least two elements or parts which are to be bonded or adhered together. However, the present claims only recite one component (i.e., the modified polyester elastomer which is the product of drying the second mixture) and makes no mention of any other component(s) to which the modified polyester elastomer is laminated or bonded to (via injection lamination) -- for example, a substrate, a fiber layer or a support, etc. -- to form a "composite membrane".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-9 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 11,421,088. Although the claims at issue are not identical, they are not patentably distinct from each other because both, instant Application and US Patent 11,421,088 directed to substantially same method of preparing same  polyester elastomer composite membrane comprising same steps and same chemical compounds.
	Note that US Patent 11,421,088 was allowed and issued after Non-Final Rejection was mailed to Applicant.
Response to Arguments
7.	Applicant's arguments filed July 22, 2022  have been fully considered but they are not persuasive.
8.	Applicant's arguments with respect indefinite Rejection of Record based on following statements:
a)	" The Applicants respectfully amend "phthalic acid anhydride parts by weight" to
"phthalic acid anhydride". However, after this amendment, scope of  Claim 1  is still  indefinite as explained above( see paragraph 4 of the instant Office action). 
b).	" Regarding the "injection laminating process", please refer to lines 13-14 on page 17 of the specification of the present application ... and lines 13-15 on page 10..".
In response for this argument note that " Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)."
Therefore,  Applicant's argument based on rationale that Specification disclosed missing features of Applicant's claimed subject matter was found unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m.. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763                                                                                                                                                                                             


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765